DETAILED ACTION
		Response to Amendment
 The amendment filed on 05/18/2022 has been entered and considered by Examiner. Claims 1, 3, 12, 14, 21-38 are presented for examination.
Allowable Subject Matter
Claims 1, 3, 12, 14, 21-38 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	D1 discloses a roaming charging method (par. 64 " ... method for charging international roaming communication .. ", par. 65-68), comprising: 
	receiving, by a home charging device (= each operator node in the distributed system) from a blockchain network, one or more of a roaming account balance (par. 111 " After the settlement funds of the international roaming communication fee are transferred to the operator node in the distributed system, the settlement information is stored in the corresponding block chain."), 
	a roaming charging rule, and a roaming service statistics abstract that are for a user (par. 65-68, par. 86 " S103-1. Calculate an encrypted hash function according to a pre-agreed blockchain algorithm and send the calculation result to one or more operator nodes in the distributed system.", par. 87"S103-2: Determine whether one or more operator nodes obtain accounting rights according to the received calculation results; if accounting rights are obtained, perform step S103-3; if no accounting rights are obtained, exit the process;", par. 80 ". For a biller, the storage blocks of each blockchain are jointly determined by all pre-selected nodes; for example, in the communications industry, multiple operator nodes are designated as the biller, and the storage block of each blockchain has The carrier nodes of the accounting rights are jointly determined, and the operator nodes of the non­billing account are only able to query or obtain the communication bills and billing data of the corresponding blockchain, thereby avoiding data leakage;", par. 81); 
	verifying, by the home charging device, that an abstract obtained based on the roaming service statistics for the user matches the roaming service statistics abstract (par. 68 "A series of operations in the blockchain enables billing of international roaming communications so that each operator node in the distributed system can verify the authenticity and integrity of the communication bills and billing data.", par. 87); and 
	verifying, by the home charging device based on the roaming service statistics and the roaming charging rule, correctness of the roaming account balance ( par. 68 "A series of operations in the blockchain enables billing of international roaming communications so that each operator node in the distributed system can verify the authenticity and integrity of the communication bills and billing data.").
	D2 discloses receiving, by the home charging device, roaming service statistics for the user from a service statistics database (Fig. 1, "Step 101: The operator terminal node generates a charging policy for each communication service, and generates a charging policy block according to the charging policy of each communication service. In this embodiment, specifically, the method provided in this embodiment involves an operator terminal node and a plurality of user terminal nodes, wherein the operator terminal node is connected to each user terminal node. The operator terminal node generates a charging policy for each communication service, and the charging policy includes the package information and the charging information; then the operator terminal node generates the charging policy block according to the charging policy of each communication service, and the generated meter is generated. The fee policy block is linked to a billing policy blockchain.”), and (Step 102: The operator terminal node sends the currently generated charging policy block to each user terminal node in a broadcast manner, so that  the  user  of  each  user terminal node views.....Step 103: The operator terminal node acquires the consumption record information of each communication service of each user  terminal  node  in the preset time period, and generates the preset time period according to the consumption record information of each communication  service  of  each  user  terminal  node.  User bills block. In this embodiment, specifically, the operator terminal node acquires the consumption record information of each communication service of each user terminal node in the preset time period, where the consumption record information includes the user identifier, the type of the consumption service, and the quantity of consumption. ", claim 1 "...The operator terminal node generates a charging policy for each communication service, and generates a charging policy block according to the  charging  policy of each communication service;  The operator terminal node sends the currently generated charging policy block to each user terminal node in a broadcast manner,	so that  the  user  of each user terminal node views;..." , claim 3., " A blockchain is a decentralized  database  that  contains  a  list of  blocks, with continuously growing and neatly arranged records; each block contains  a  timestamp  and  a  block  with the previous block. Link: The blockchain makes the data untamperable. Once recorded, the data in one block will be irreversible.");
	verifying, by the home charging device based on the roaming service statistics and the roaming charging rule, correctness of the roaming account balance  ("Step 104: The operator terminal node sends the currently generated user bill block to each user terminal node in a broadcast manner, so that each user terminal node verifies the user bill block....Step 105: The operator terminal node receives the verification result sent by each user terminal node, and determines whether the currently generated user bill block is correct according to the  certification  result sent by each user terminal node...Step 106: The operator terminal node, when determined to be correct, generates an accounting bill according to the charging policy block and the user bill block....When the quotient terminal node is determined to be correct, it is generated according to the charging policy block and the user CDR block. Bills. Therefore, in the manner of generating the charging policy block and the user CDR block chain, the current time charging policy and the information in the user CDR are not modifiable, and the current time charging policy and user CDR are guaranteed. The information is not tampered with to ensure the correctness and security of the user's bill; and the user terminal node can verify the information in the user bill block, so that the user terminal or the user can participate in the communication billing. The user terminal can be informed whether the communication billing has an error or the cause of the error, thereby improving the user experience.").
	However, all cited prior arts of record fail to disclose in claims 1, 12, 21, and 33, “… receiving, by a home charging device from a blockchain network, one or more of a roaming account balance, a roaming charging rule, and a roaming service statistics abstract that are for a user; receiving, by the home charging device, roaming service statistics for the user from a service statistics database; verifying, by the home charging device, that an abstract obtained based on the roaming service statistics for the user matches the roaming service statistics abstract; and verifying, by the home charging device based on the roaming service statistics and the roaming charging rule, correctness of the roaming account balance;_ wherein before receiving the one or more of the roaming account balance, the roaming charging rule, and the roaming service statistics abstract, the method further comprises sending, by the home charging device, a request message to the blockchain network, wherein the request message carries a user identifier of the user and a channel identifier, and the request message indicates a request for one or more of the roaming account balance, the roaming charging rule, and the roaming service statistics abstract that are for the user from a channel indicated by the channel identifier...” (and similar limitations).
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642